— Judgments of the County Court of Queens county, convicting the defendants of the crime of robbery in the first degree, reversed on the law and new trial granted. The admission upon the joint trial of the defendants, over the repeated objection of each, of evidence relating to the claimed stolen watch and chain of the People’s witness Kuzmin found in the possession of defendant Iorio, constituted substantial error so prejudicial to each defendant as to necessitate a new trial in each case. (People v. Molineux, 168 N. Y. 264; People v. De Garmo, 179 id. 130; People v. Campbell, 232 App. Div. 825.) If the evidence mentioned is viewed as being in support of the People’s main case it is incompetent and prejudicial. (People v. Molineux, supra.) If it is considered to be contradictory of a denial made by Iorio it is in the same category, for it constituted matter collateral to the issue. (People v. De Garmo, supra.) Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ., concur.